Citation Nr: 1015934	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1972, September 1980 to March 1986, and February 1991 
to April 1991, in addition to service in the Army National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss, 
tinnitus, and residuals of a back injury.  In February 2010, 
the Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board video conference hearing at the RO.  A 
transcript of the hearing is of record.

The undersigned allowed for a period of 30 days from the date 
of the hearing to submit additional evidence.  Within this 
time, the Veteran submitted a February 2010 medical statement 
that had not been considered by the RO, which was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative medical and lay evidence of record shows a 
current diagnosis of hearing loss and tinnitus, in-service 
exposure to acoustic trauma with a significant shift in 
hearing thresholds during the Veteran's service, and the 
Veteran's credible complaints of experiencing hearing loss 
and ringing in the ears since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have 
been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and 
tinnitus disabilities, which he testified that he first 
noticed toward the end of his active duty service in 1980.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, which encompasses hearing loss, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the Veteran's has a current 
hearing loss disability for VA purposes and the Veteran's 
competent and chronic complaints of tinnitus.  See June 2006 
VA examination report.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The Veteran testified that his military occupational 
specialty (MOS) in the Air Force started as cook but then was 
fire fighter/fireman.  He indicated that as a cook he was on 
the flight line many times.  His MOS in the Army was Field 
Artillery Officer.  He testified that although he wore ear 
protection, standing next to a 155 mm Howitzer when it went 
off felt like his brain was being rattled.  

The service personnel records reflect that the Veteran served 
as a cook in the Air Force, a Field Artillery Officer during 
his first period of service in the Army, and a Cannon Field 
Artillery Officer during his second period of service in the 
Army.  Thus, based on the Veteran's competent and credible 
testimony and his service personnel records, the Veteran's 
exposure to acoustic trauma in service is conceded.  Indeed, 
such exposure is consistent with the circumstances of his 
active service.  38 U.S.C.A. § 1154(a).  

Again, a current hearing loss and tinnitus disability is 
shown and in-service noise exposure is conceded here.  Thus, 
the sole question for consideration is whether the Veteran's 
current hearing loss and tinnitus are causally related to 
such in-service exposure.  In this regard, a June 2006 VA 
examiner provided a nexus opinion, which the Board finds to 
be inadequate.  The examiner found that although there was a 
possibility that military noise exposure played some role in 
affecting the Veteran's auditory status, it was "less likely 
than not" related to service.  The examiner noted that the 
service treatment records documented normal hearing for VA 
rating purposes between 1968 and 1991.  The Veteran reported 
a family history of hearing loss unrelated to military 
service, which the examiner found suggested a hereditary form 
of hearing loss.  In addition, the examiner commented that 
the Veteran's hearing loss was gradually sloping and did not 
show the typical configuration of a noise induced hearing 
loss.  The examiner did acknowledge, however, that the 
Veteran had a significant shift in hearing thresholds 
bilaterally during his period of active duty service.

The Board finds that the June 2006 opinion is inadequate, as 
the examiner seems to base the negative opinion, in part, on 
the lack of a hearing loss disability diagnosed in service, 
when, in fact, the Veteran need not have had a hearing loss 
disability during service according to the requirements of 38 
C.F.R. § 3.385, including when examined in anticipation of 
discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
examiner also did not offer an opinion on the etiology of the 
Veteran's tinnitus.  

					(CONTINUED ON NEXT PAGE)
						



The record shows, as the examiner acknowledged, a significant 
shift in hearing thresholds during the Veteran's service.  At 
the Veteran's pre-induction physical into the Air Force in 
May 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
10
LEFT
15
10
5
-
0

After the Veteran's discharge from the Air Force and first 
period of service in the Army, he underwent an audio 
evaluation in September 1987, which showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
25
LEFT
0
5
0
20
25

An enlistment record for the Army National Guard in March 
1989 also showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
30
25
LEFT
0
0
0
15
10

The record also shows the Veteran's complaints of chronic 
hearing loss and tinnitus since service.  A February 2010 
private medical report was submitted by the Veteran, which 
noted that he reported a long history of constant tinnitus 
and noise exposure while in the military.  There was no other 
significant case history reported.  The Veteran's assertions 
as to experiencing hearing loss and ringing in his ears since 
service are accepted as true, as he is competent to make such 
assertions and there is no reason shown to doubt his 
credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The record also does not demonstrate any significant 
post-service exposure to acoustic trauma.  The June 2006 
examiner noted the possibility of heredity playing a role in 
the Veteran's hearing loss, but this opinion is speculative 
at best.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999). 

The probative medical and lay evidence of record shows a 
current diagnosis of hearing loss and tinnitus disabilities, 
in-service exposure to acoustic trauma with a significant 
shift in hearing thresholds during the Veteran's service, and 
chronic complaints of experiencing hearing loss and ringing 
in the ears since service.  For these reasons, all doubt is 
resolved in the Veteran's favor, and service connection for 
bilateral hearing loss and tinnitus is warranted.  See 
38 C.F.R. § 3.102.

The Veteran's service connection claims for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the low back claim, it is determined that 
additional development is required here, for the reasons set 
forth below.  

The Veteran testified at his Board hearing that he injured 
his back in 1968 or 1969 during his service in the Air Force 
when he had a fight with another serviceman and was flipped 
over to the floor.  He went on sick call a few days later and 
was treated with pain medication and heat rubs.  His back 
problems never went away.  Moreover, in his subsequent 
periods of service in the Army he had to carry a lot of 
objects on his back and lift heavy objects in Field 
Artillery, including 100 pound weapons.  According to the 
Veteran, he was in constant pain and was treated in the Army 
with pain medication.  He testified that after service he 
started to receive treatment in 1998 at the VA Medical Center 
in El Paso, Texas for his back at which time he was told he 
had degenerative disc disease.

The Veteran's factual recitation as to his continued low back 
symptomatology and his injury to the back in service is 
accepted as true.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The service treatment records also corroborate 
the Veteran's reports of being treated for back pain in 
service.  For example, a March 1969 service treatment record 
shows complaints of low back pain and a finding of low back 
syndrome.  The prescription was for bedrest and pain 
medication.  At his separation physical from the Air Force in 
July 1972, the Veteran reported that he had then or ever had 
recurrent back pain.  The examiner noted that the Veteran had 
occasional low back pain and had not sought any treatment.

A May 2006 VA examination report is of record addressing the 
lumbar spine disability.  The Veteran was diagnosed with 
degenerative disk disease of the lumbar spine with 
radiculopathy, left greater than right.  No opinion was 
offered on the etiology of the lumbar spine disability, 
however.  A December 2007 VA examination report shows a 
diagnosis of chronic low back strain associated with multi-
level spinal canal and neural foraminal stenosis with 
bilateral lower extremity radiculopathy.  The examiner found 
that the current lower back condition was less likely than 
not related to the lower back condition while in the 
military, as there was no history of major trauma while in 
the military and the condition was more likely related to 
minor repetitive micro trauma.  The opinion was based on a 
lack of documentation of the lower back while in service and 
also lack of documentation in between service and post-
service.

The December 2007 VA opinion is flawed for two reasons.  
First, while the service treatment records do not document 
trauma to the lumbar spine, the Veteran has provided 
competent and credible testimony as to experiencing a back 
injury in service during a fight with a fellow serviceman.  
Also, the service treatment records corroborate the Veteran's 
reports to the extent that they reflect treatment for back 
pain in March 1969 and continued reports of back pain in July 
1972.  Thus, contrary to the examiner's assessment, the 
record does reflect trauma to the spine in service per the 
Veteran's reports, and subsequent treatment for the back per 
the service treatment records.  Second, the VA examiner found 
that the lumbar spine disability was more likely related to 
minor repetitive micro trauma but did not indicate why this 
would rule-out any service-related trauma.  The Veteran noted 
that following his altercation which resulted in back injury, 
he was required to lift heavy objects and carry heavy objects 
on his back in the Army and that he continued to experience 
back pain during this time.  The examiner did not explain why 
this sort of "repetitive micro trauma" during his service 
might not be the cause of the Veteran's lumbar spine 
disability.  For these reasons, another examination 
addressing the etiology of the lumbar spine disability is 
warranted. 

VA medical records from El Paso dated in May 1998 have been 
associated with the claims file as part of his Social 
Security Disability benefits he is receiving for depression.  
These records only reflect psychiatric treatment.  It is not 
clear, however, if the proper search has been conducted to 
obtain records from the El Paso VA Medical Center for the 
Veteran's back disability.  Thus, a request also should be 
made for VA Medical Records from El Paso, Texas dated from 
January 1998 to 2006 for treatment for the Veteran's lumbar 
spine disability, as the Veteran indicated that he first 
received treatment after service in 1998 and was diagnosed 
with degenerative disc disease.

Last, the notice letter of record does not comply with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, a 
corrective letter should be provided.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
addressing his service connection claims 
for bilateral hearing loss, tinnitus, and 
a back disability pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran testified that he had a new 
address: 926 Shadwell Drive, San Antonio 
Texas, 78228 and requested that, if 
possible, any future examinations be 
scheduled at the VAMC in San Antonio.

2.  Obtain VA treatment records from the 
VA Medical Center in El Paso, Texas dated 
from January 1998 to January 2006 
addressing treatment for the back.

3.  After completion of #2, schedule the 
Veteran for a VA orthopedic examination to 
determine 

a) What are his present diagnoses in the 
lumbar spine, and

b) Whether any of his current lumbar spine 
disabilities are at least as likely as not 
(50 percent chance or greater) related to 
his reported injury to his spine in the 
Air Force and subsequent back pain during 
his service in the Army.  

The claims file must be reviewed including 
the service treatment records and post-
service records.  A rationale for all 
opinions must be provided.

4.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
any of the benefits sought on appeal 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


